—Order unanimously affirmed without costs. Memorandum: Petitioner challenges the tax assessments at its steam generation station in the City of Dunkirk for the years 1991,1992 and 1993. Because petitioner’s appraisers admitted to employing a series of improper deductions that significantly undervalued the station, Supreme Court properly struck petitioner’s appraisal reports and determined that petitioner failed to make out a prima facie case in challenging the assessments (see, Matter of Orange & Rockland Utils, v Williams, 187 AD2d 595, 596-597; Matter of State of New York v Town of Thurman, 183 AD2d 264, 269-270).
Contrary to petitioner’s contention, the court properly admitted documents that contradicted information contained in petitioner’s appraisal reports as admissions against interest by the corporation (see, 57 NY Jur 2d, Evidence and Witnesses, § 318, at 592).
Because petitioner failed to lay a proper foundation for the admission of the asbestos study, the court properly refused to admit it as a business record (see, CPLR 4518 [a]; see also, Standard Textile Co. v National Equip. Rental, 80 AD2d 911).
Finally, petitioner failed to present any proof of disparate treatment or purposeful discrimination in support of its equal protection claim and thus failed to overcome the presumption of validity of the assessment (see, Matter of Carriage House Motor Inn v City of Watertown, 136 AD2d 895, affd 72 NY2d 990). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J.—Tax Certiorari.) Present—Denman, P. J., Fallon, Wesley, Doerr and Boehm, JJ.